DETAILED ACTION
This Office Action follows a response filed on March 10, 2021. Claims 1 and 6 have been amended; claim 4 has been cancelled; no claims have been added.
In view of amendments and remarks, objection of claims 4 and 6, the rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(2) as being anticipated by Ramappa et al. (WO 2015/109135 A2), the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Ramappa et al. (WO 2015/109135 A2) as applied to claims 
1-3 and 5-6 above and further in view of Kaul et al. (U.S. Patent Application Publication  2016/0075849 A1), and the rejection of claims 5 and 8 under 35 U.S.C. 103 as being unpatentable over Ramappa et al. (WO 2015/109135 A2) have been withdrawn.
Claims 1-3, 5-6 and 8 are active.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John T. M. DiMaio (Reg. No. 77,176) on March 11, 2021.
Claims 11-18, 20, 25-28, and 30-35 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-6, and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The present claims 1-3, 5-6, and 8 are allowable over the closest references: Ramappa et al. (WO 2015/109135 A2), Hosoda et al. (U.S. Patent 4,794,037), Takeuchi et al. (U.S. Patent Application Publication 2003/0193045 A1 and Kaul (U.S. Patent Application Publication 2016/0075849 A1). 
	Ramappa discloses a composition (paragraph [0002]: "The present disclosure relates to compositions... providing flame and fire protection...") comprising: a first polymer (paragraph [0083]: "In another embodiment... nylon or PET fibers..."); and at least one nitrogenous compound anchored to the first polymer (paragraph [0083]: "In another embodiment, a nitrogen-containing synergist such as melamine can be melt blended in one fiber..."), wherein the nitrogenous compound has a melting point in the range of -50 to 400°C, which is within the claimed range (paragraph [0083]: "As the melting temperature of melamine is 350°C, no reaction is expected to occur with melamine during the traditional processing temperatures used for producing nylon or PET fibers..."); wherein the composition releases non-flammable gases from the nitrogenous compound upon exposure of the composition to flame (paragraph [0083]: "...a nitrogen-containing synergist such as melamine can be melt blended in one fiber... melamine... used for producing nylon or PET fiber... [t]his network should reduce melt dripping and help self-extinguish the flame..."; as evidences by "Understanding the 
	Hosoda discloses a flame-proof fiber product comprising a blend consisting essentially of a cellulosic fiber and a polyester fiber selected from the group consisting of polyethylene terephthalate, polybutylene terephthalate and mixtures thereof, said polyester fiber containing at least 5% by weight of an antimony oxide and characterized by a carbonization burning mechanism, said surface of said flame-proof fiber product provided with at least one agent selected from the group consisting of a halogen-based flame-proofing agent selected from the group consisting of cycloalkanes containing 7 to 12 carbon atoms and 3 to 6 halogen atoms bonded to carbon; phenylglycidyl derivatives containing 1 to 6 halogen atoms bonded to the benzene ring; compounds having the structural formula

    PNG
    media_image1.png
    259
    425
    media_image1.png
    Greyscale

1 –C3 alkyl or halogenated alkyl; R' and R" are hydrogen or methyl with the proviso that R' and R" are not both methyl; z is an integer of 1 to 4; A is --O--, --NH--, --CH2--, --C(CH3)2 -- or 
–SO2--, alternatively, A is not present; m is 0 or an integer of 1 to 4; and n is an integer of 1 to 5; a compound having the structural formula 

    PNG
    media_image2.png
    182
    302
    media_image2.png
    Greyscale

where Z1, Z2 and Z3 are each a halogenated aliphatic or aromatic radical; and a phosphorus-based flame-proofing agent selected from the group consisting of vinyl group-containing flame-proofing phosphorus compounds and epoxy group-containing phosphorus compounds and mixtures thereof (claim 1).
	Takeuchi discloses a flame retardant treating agent which comprises a phosphorus-based compound represented by the following formula (1) and/or its salt:

    PNG
    media_image3.png
    346
    589
    media_image3.png
    Greyscale

wherein R1 represents an alkyl, hydroxyalkyl or substituted or unsubstituted aralkyl group, or a group represented by the following formula (2):

    PNG
    media_image4.png
    307
    514
    media_image4.png
    Greyscale


wherein R2 represents an alkyl group of 1-10 carbons. further comprising at least one type of melamine-based compound, such as a melamine condensation product, the 
Kaul discloses the use of the nitrogenous water-insoluble compounds, comprising or preferably consisting of an oligomer or a polymer of a 1,3,5-triazine derivative, and having the general formula I:

    PNG
    media_image5.png
    786
    979
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    94
    819
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    819
    928
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    202
    860
    media_image8.png
    Greyscale

as universal synergists alleviates the known deficiencies, including environmental issues, of most currently used fire and flame retardants. More particularly, the compounds of formula 1 act as synergists in combination with mineral flame retardants and alleviate respectively eliminate the said deficiencies of both a) and b) classes of flame retardants as follows: [0031] c) they enable to reduce the loadings of a) for the same efficacy [0032] d) they enable to eliminate or reduce the use of water instable phosphates in b) (paragraphs [0021]-[0032]).
However Ramappa et al., Hosoda et al., Takeuchi et al., and Kaul do not disclose or fairly suggest the claimed A composition comprising: a first polymer; and at least one nitrogenous compound anchored to the first polymer, wherein the nitrogenous compound has a melting point in the range of -50 to 400°C, wherein the nitrogenous compounds are selected from the group consisting of 1,3,5-triazine, 1,3.5-trimethylhexahydro-1,3.5-triazine, 3-amino-1,2,4-triazine, 2-amino-4,6-dichloro-1,3,5-triazine, 3-amino-5,6-dimethyl-1,2.4-triazine. 2-amino-4-methoxy-6-methyl-1,3,5-triazine, 2,4-diamino-6-methyl-1,3,5-triazine (acetoguanamine), 2,4-diamino-6-phenyl-1,3,5-triazine (benzoguanamine), 2,4-diamino-6-hydroxypyrimidine, 3.5-diamino-1,2.4-triazole, 2.4-diamino-6-[3-(trifluoromethyl)phenyl]-1.3.5-triazine. 2,5-diamino-1,3,4-thiadiazole, 1,2.3-triazole-4,5-dicarboxylic acid, amitrol, 3-amino-1,2,4-triazole-5-thiol, 2,4-diamino-6-hydroxypyrimidine, 1,2,4-triazole-3-carboxylic acid, 2.4-diaminopyrimidine, 2,4.6-triaminopyrimidine, triamterene, and combinations thereof, wherein the composition releases non-flammable gases from the nitrogenous compound upon exposure of the composition to flame, as per amended claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Ramappa et al., Hosoda et al., Takeuchi et al., and Kaul to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762